Citation Nr: 0514821	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  95-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left shoulder, with retained foreign 
bodies, now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1968 and from September 1970 to March 1971, 
including service in the Republic of Vietnam during the 
Vietnam War.  His combat decorations include two Purple Heart 
medals.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that increased to 20 percent the rating for residuals of a 
shrapnel wound of the left shoulder, with retained foreign 
bodies.  The veteran disagreed with the assigned rating.  In 
August 2002, the Board issued a development memorandum, 
pursuant to then-valid regulations.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  But in May 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2).  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Although 
some development was accomplished prior to the invalidation 
of 38 C.F.R. § 19.9(a)(2), the RO subsequently cured any 
defects inherent in the August 2002 development memorandum by 
its readjudication and issuance of a supplemental statement 
of the case.  The Board remanded this claim in August 2003.

The appeal also arises from an August 2003 rating decision by 
the RO that, in pertinent part, denied service connection for 
bilateral hearing loss and for tinnitus.  In January 2004, a 
Decision Review Officer at the RO likewise denied these 
claims.  

In a substantive appeal form received in March 2004, the 
veteran mentioned that he had also sustained injuries to his 
left leg and neck as a result of the shrapnel wounds that had 
resulted in the left shoulder disability (for which service 
connection was already in effect).  This matter is referred 
to the RO for consideration in the first instance, as 
appropriate.

The claim for an increased rating for residuals of a shrapnel 
wound of the left shoulder, with retained foreign bodies, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained.

2.  The veteran's current hearing loss and tinnitus are not 
related to his active service or to any incident therein


CONCLUSIONS OF LAW

1.  Current bilateral hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).

2.  Current tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

"[A] veteran seeking disability benefits must establish . . 
. the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); see also D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1113 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran maintains that he suffered injury to his ears on 
September 21, 1967, while stationed in the Republic of 
Vietnam during the Vietnam War, when an enemy booby trap 
exploded 25 feet ahead of him.  In this regard, the Board 
must note that, based on the veteran's credible testimony, 
the facts surrounding this acoustic injury are conceded.  He 
indicates that in the course of treatment for associated 
injuries, he also reported hearing ringing and cricket sounds 
in his ears; he states that he was told the noises would go 
away in time.  He states that he continued to complain of the 
same problems soon thereafter.  Although the ringing 
eventually decreased, it persisted and then worsened over the 
years.  

The veteran's service medical records, however, do not 
describe any hearing loss or tinnitus.  In March 1971, at 
separation from his second period of active service, the 
veteran denied having any hearing problems; examination also 
identified no hearing problems or hearing loss.  As a whole, 
the service medical records provide negative evidence against 
these claims.  Also, no evidence has been presented of a 
compensable degree of hearing loss in the year after the 
veteran's separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Post-service medical records include complaints of ringing in 
the veteran's ears and hearing loss in 1995 and 1996, many 
years after service.  The veteran reported having suffered 
the problems ever since a bomb explosion in 1967 in service.  

A July 2003 VA examination noted the veteran's history of 
"very significant military noise exposure from gunfire and 
also from artillery rounds," as well as from a September 
1967 artillery injury in which he sustained a significant 
temporary threshold shift in hearing and tinnitus.  The 
examiner noted that the tinnitus and hearing improved within 
three or four days but that the tinnitus persisted 
thereafter.  The examiner diagnosed bilateral high frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
However, in an August 2003 addendum, upon review of the 
claims file, the examiner opined that since neither hearing 
loss nor tinnitus was recorded in service, it was less likely 
than not that current hearing loss and tinnitus were related 
to service.  Thus, while the findings on the 2003 VA 
examination were sufficient to qualify as hearing loss 
disability for VA purposes, see 38 C.F.R. § 3.385 (2004), the 
examination report specifically found no relationship between 
the veteran's active service and his current hearing loss or 
tinnitus, providing negative evidence against these claims.

The Board notes that the veteran is a combat veteran who 
served in the Republic of Vietnam during the Vietnam War and 
that he has been awarded two Purple Heart medals because of 
combat injuries (a superficial gunshot wound to the head and 
shrapnel injuries to the left shoulder and left leg).  
Indeed, the veteran contends that he first suffered hearing 
loss and tinnitus as the result of an incident that was the 
basis for one of these medals (specifically, the September 
1967 explosion of an enemy booby trap that caused shrapnel 
injuries to his left shoulder).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2004).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The Board must emphasize that it accepts the veteran's 
account of the September 1967 incident, as it occurred during 
combat and is "consistent with the circumstances, 
conditions, or hardships of combat."  38 U.S.C.A. § 1154(b).  
However, while the occurrence of the incident is not in 
question, its relationship to current hearing loss and 
tinnitus is at issue.  On this issue, the veteran lacks the 
requisite competence to render such a medical opinion.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, while the veteran was 
injured in service, and currently has the disabilities at 
issue, there is not only no medical evidence of an 
association between the injury and the current disabilities, 
but there is competent medical evidence against these claims. 

The Board also notes the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In sum, the preponderance of the evidence demonstrates that 
the veteran's current hearing loss and tinnitus were first 
manifested years after service and are not related to service 
or to any incident therein.  These conditions were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against these claims, the "benefit-of-
the-doubt" rule is not applicable, and the claims must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   
 
Veterans Claims Assistance Act of 2000

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant with regard to the claims for 
service connection for bilateral hearing loss and tinnitus.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107 (West 
2002), was signed into law.  This enhanced the notification 
and assistance duties of the VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision regarding the 
claims for service connection for bilateral hearing loss and 
tinnitus was in August 2003, that is, after the VCAA's 
enactment on November 9, 2000.  

However, even under Pelegrini, the notices regarding the 
veteran's claims informed him of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  The Board also concludes that 
any defect that may exist with regard to the timing of the 
VCAA notice to the veteran was harmless because of the 
extensive, thorough, and informative notices provided to him 
throughout the adjudication.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  With 
regard to the claims for service connection for bilateral 
hearing loss and tinnitus, the RO sent the veteran 
correspondence in December 2002 and April 2004; and a 
statement of the case in January 2004.  The correspondence 
and adjudicative documents discussed specific evidence and 
the particular legal requirements applicable to the veteran's 
claims.  Taken together, all of these documents discussed the 
evidence considered and the pertinent laws and regulations, 
including provisions of the VCAA and the reasons for the RO's 
decision.  There can be no harm to the veteran, as the VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  The VA has obtained all of the identified medical 
records that are available.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

REMAND

With regard to the claim for an increased rating for 
residuals of a shrapnel wound of the left shoulder, with 
retained foreign bodies, the Board is of the opinion that 
additional development is necessary.

The veteran suffered a shrapnel wound to his left shoulder 
during active service.  He is now service-connected for that 
disability, which is rated as 20 percent disabling at 
present. 

First, the veteran testified at a hearing held before the 
Board at the Waco RO in November 2004 that he was supposed to 
undergo VA clinical evaluation of his left shoulder 
disability the following month.  Although the Board explored 
the possibility of the veteran's submitting this evidence of 
current treatment, the veteran has not done so.  
Nevertheless, in light of the VA's obligations to obtain 
medical evidence of which it has notice, the RO should obtain 
copies of any treatment records regarding the veteran's left 
shoulder disability from May 2003 (the last available 
evidence in the claims folder) to the present.

Second, for the following reasons, the Board is of the 
opinion that a further detailed examination of the veteran's 
left shoulder disability is necessary.  

In December 1992, the veteran underwent a VA electromyogram 
(EMG) and nerve conduction velocity (NCV) study in connection 
with his left shoulder pain.  The EMG of the left upper 
extremity muscles was normal, and nerve conduction study of 
the nerves was mainly normal, except for a prolonged left 
median nerve F-wave.  At the time, the examining doctor 
opined that the veteran might have a lesion at the junction 
of the upper trunk at the take-off of the suprascapular 
nerve.  A neurological consultation was recommended, in 
addition to a follow-up EMG/NCV study in three months.  It 
appears that the RO sought to obtain copies of any such 
follow-up consultations and studies, but none are in the 
claims folder.  

Several years later, in June 1996, in connection with ongoing 
treatment for left shoulder pain, there was an assessment of 
nerve injury.

The veteran has been examined several times in connection 
with this claim for an increased rating.  Generally, they 
show virtually normal or full range of motion of the left 
shoulder, despite the veteran's continuing reports of left 
shoulder pain; indeed, the veteran has indicated that he had 
to change jobs (from a welder to a barber) because of left 
shoulder pain.  However, there is no further evaluation of 
the possible lesion noted in 1992 or of the nerve injury 
described in 1996.  Accordingly, on remand, further 
specialized testing is needed to consider whether the 
veteran's service-connected left shoulder disability involves 
any nerve injury.

In addition, the veteran's left shoulder disability involves 
some scarring from the shrapnel fragment injury.  It does not 
appear that the RO has yet addressed this scarring in 
connection with the claim for an increased rating.  On 
remand, the RO should also consider this scarring in 
connection with the claim for an increased rating for the 
left shoulder disability.  

Accordingly, the case is remanded to the RO, via the AMC in 
Washington, D.C., for the following actions:
 
1.  The RO should obtain copies of all 
VA treatment records relating to 
treatment of the veteran's left shoulder 
disability from May 2003 to the present.

2.  Thereafter, the RO should schedule 
the veteran for the conduct of an 
examination to assess the current nature 
and severity of his left shoulder 
disability.  The claims folder must be 
provided to the examiner.  The examiner 
should discuss all pertinent findings in 
the examination report.  The examiner 
should describe the scarring that is 
related to the service-connected 
shrapnel injury of the left shoulder, 
including all measurements and relevant 
findings (underlying tissue loss, pain, 
adherence, etc.).  

The examiner should also discuss the 
prior references to a lesion of the 
suprascapular nerve (December 1992) and 
possible nerve injury (June 1996).  If 
appropriate, the examiner should obtain 
any necessary specialized studies, such 
as EMG/NCV testing.  The examiner should 
discuss whether any findings from such 
testing are attributable to the service-
connected left shoulder disability or to 
any other cause.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for residuals of a 
shrapnel wound of the left shoulder, 
with retained foreign bodies, now rated 
20 percent disabling.  

The RO should consider and discuss all 
possible applicable laws and 
regulations, including those relating to 
nerve injuries, muscle injuries, and 
scars.  

If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  The case should thereafter be 
returned to the Board for its review, as 
appropriate.

The Board does not express any opinion as to the ultimate 
outcome on the merits.  The Board recognizes that the 
veteran's appeal has been pending for many years, but this 
additional development is necessary in order to evaluate his 
left shoulder disability accurately and thoroughly.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


